PER CURIAM.
As we find that the trial court’s order terminating the appellant’s parental rights was supported by clear and convincing evidence. in the record, we affirm the same. See S.D. v. Dept, of Children and Family Serve., 805 So.2d 10, 15 (Fla. 3d DCA 2001) (finding that: “[t]he fact that there may be some potential good that might come from denying the termination petition does not compel denial if there is clear and convincing evidence that the child’s best interests lie in granting the petition). See also M.A.L. v. Dept. of Children and Family Servc., 812 So.2d 447 (Fla. 2d DCA 2002) (father’s failure to substantially comply with case plan warranted termination of his parental rights); M.B. v. Dept. of Children and Families, 739 So.2d 716 (Fla. 5th DCA 1999) (termination of mother’s parental rights warranted where mother failed to comply with her case plan by the time of termination hearing).
Affirmed.